 In the Matter of BLUE BELT FERTILIZER COMPANY, EMPLOYERandINTERNATIONAL UNION OF MINE, MILL & SMELTER WORKERS (CIO),PETITIONERCase No. 10-R-.168.-Decided January 27, 1947Messrs. C. B. Smithand C. W.Smnith,of Savannah, Ga., for theEmployer.Mr. C. H. Wilson,of Savannah, Ga., for the Petitioner.ilr. George Peeler,of Birmingham, Ala., andMr. P. A. Meyers, Sr.,of Savannah, Ga., for the Intervenor.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Savannah,Georgia, on October 9, 1946, before Charles M. Paschal, Jr., hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS or FACT1.THE BUSINESS OF THE EMPLOYERBlue Belt Fertilizer Company is engaged in the mixing, sale, anddistribution of finished fertilizers.During the past year the Em-ployer purchased in excess of $250,000 worth of raw materials, ofwhich approximately 50 percent represented shipments from pointsoutside the State of Georgia.During the same period, the Employersold in excess of $250,000 worth of finished products, approximately3 percent of which was shipped to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.TIIE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.72 N. L. 11. 1;., No 54283 284DECISIONS OF NATIONAL LABOR -RELATIONS BOARDDistrict 50, United Mine Workers of America, herein called the Inter-venor, is a labor organization affiliated with the American Federationof Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENT\TIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree and we find that all employees of the Employer'sSavannah, Georgia, plant, excluding office and plant clerical employees,sales employees, executives, superintendents, foremen, and all othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Blue Belt Fertilizer Company,Savannah, Georgia, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-'Because of the date of this Decision and Direction of Election,the issue raised by theparties concerning the appropriate time for holding an election has become mootAndwe perceive no valid reason to depart from our customary practice of designating itcurrent pay-roll period to determine voting eligibility BLUE BELT FERTILIZERCOMPANY285Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been -rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by Interna-tional Union of Mine, Mill & SmelterWorkers (CIO), or byDistrict50,United Mine Workers of America (AFL), for the purposes of col-lective bargaining, or by neither.